Citation Nr: 1744579	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1968 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that implemented the Board's October 2008 decision, and granted service connection for PTSD and assigned an initial noncompensable evaluation effective June 4, 2003, the date on which the claim for service connection was filed.  The Veteran appealed the initial rating assigned and was subsequently granted a 30 percent disability rating in an April 2017 rating decision, effective June 4, 2003. 

Pursuant to the Veteran's request, a hearing before the Board was scheduled for May 2012.  In correspondence in April 2012, the Veteran's court-appointed guardian/conservator indicated that the Veteran would be unable to attend the hearing due his medical condition, but wanted his representative to attend in his stead.  In May 2012, the Veteran's representative testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

These issues were previously before the Board in May 2013 at which time they were remanded for further evidentiary development.  Pursuant to the remand, the Veteran underwent VA psychiatric evaluations in September 2015 and March 2017.  The examiner also provided two addendums to his opinions in April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran is not service-connected for alcohol dependence.  However, in the April 2017 addendum VA medical opinion, the psychiatrist stated that he believed that the Veteran's primary diagnosis was PTSD and that his alcohol dependence in remission was likely a misguided attempt to cope with the symptoms of PTSD.  This posits the theory that his alcohol abuse was a complication of his PTSD, and not a wholly separate diagnosis.  Such an understanding of the Veteran's experience could have a significant influence on the outcome of both claims on appeal.  

The Veteran's most recent medical treatment records state there is no change in PTSD symptoms (March 2015 through June 2016 records) or no longer list PTSD as an active diagnosis (July 2016 to February 2017 records list only schizoaffective disorder).  Many of the symptoms noted in prior VA examinations were attributed to the Veteran's alcohol dependence; he was declared incapacitated and disabled and court-ordered a guardian and placement at a resident treatment facility due to alcohol dependence, Wernicke's encephalopathy, and alcoholic cerebral degeneration; and much of his current treatment focuses more heavily on alcohol and substance abstinence.  

The examiner stated he could not differentiate between the Veteran's symptoms to determine whether they were relevant to his PTSD diagnosis or his alcohol dependence diagnosis.  However, by suggesting his alcohol addiction stemmed from an attempt to self-medicate his PTSD, he has advanced the idea that such differentiation of symptoms would not be necessary, as all symptoms would thus relate back to the PTSD diagnosis.  Therefore, clarity is needed.

Also, the examiner was requested to comment specifically on the VA examination reports of April 2008, February 2009, and January 2011, private hospitalization records, and VA hospitalization records.  This was not done in any of the opinions or addendums.  As several of the VA opinions and medical treatment records do differentiate the Veteran's symptoms between different diagnoses, elucidation on these findings would be relevant to the Veteran's claims.   

Additionally, the September 2015 opinion, March 2017 opinion, and April 2017 addendums appear inconsistent regarding the extent of the Veteran's occupational impairment.  The examiner stated on both examination reports that he demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, in the April 2017 addendum, he stated that the Veteran's service-connected PTSD, without consideration of his diagnosis of alcohol dependence or any type of physiological impairment, substantially impacts his ability to maintain gainful employment consistent with his education and occupational history.  These findings seem at odds.  

In order to fully comply with the May 2013 Board remand, to determine the extent of the Veteran's service-connected disability, and to understand the Veteran's level of occupational impairment, remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2017 examiner or if unavailable, another VA psychiatrist or other appropriate clinician, to clarify whether the Veteran's alcohol dependence in remission is a complication of his service-connected PTSD or whether it is a separate diagnosis.  

   a.  The clinician is requested to discuss specific treatment records, aspects of the Veteran's history, or to provide examples to support the determination. 

   b.  The clinician is also requested to comment specifically on the VA examination reports of April 2008, February 2009, and January 2011, private hospitalization records, and VA hospitalization records and the characterization of the Veteran's symptoms in those records.

   c.  The clinician should provide an opinion upon whether the Veteran's service-connected PTSD and attendant symptoms substantially impact his ability to maintain gainful employment consistent with his education and occupational history, supported by examples and analysis.  

   d.  The clinician is requested to explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  Then, readjudicate the Veteran's claims.  If a benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

